Title: From Thomas Jefferson to George Jefferson, 26 March 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Mar. 26. 1803.
          
          On recurring to my papers here, I find I had overlooked an order of Moran & Mattox for £16–8–9=54.70½ D paid by me to John H. Craven, and consequently that my order sent you in favor of Moran Feb. 8. was that much over the balance due from me to him. if therefore he has not drawn all his money from you, be so good as to consider this as a counterdemand of 54.70½. D part of which you had been desired to pay him, and stop it for me in your hands. otherwise I shall probably lose it. Accept my affectionate salutations.
          
            Th: Jefferson
          
        